 In the Matter of CHANNEL MOTORS, EMPLOYERandINTERNATIONALASSOCIATION OFMACHINISTS,CHANNEL CITY LODGE No. 338,PETITIONERIn the Matter Of KAVARNO MOTORS, EMPLOYERandINTERNATIONALASSOCIATION OFMACHINISTS,CHANNEL CITY LODGE No. 338,PETITIONERIn the Matter of GEORGEYOUNG,INCORPORATED,CHEVROLET SALES ANDSERVICE, EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS,CHANNEL CITY LODGE No. 338, PETITIONERIn the Matter of VINCENT WOODS-BUICK, G. M. C., EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, CHANNEL CITY LODGENo. 338, PETITIONERIn the Matter of JACKWOODS--PONTIAC,G.M.C.,EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, CHANNEL CITY LODGENo.338,PETITIONEROasesNos. .'1-RC-743, 21-RC-750, 21-RC-751, 21-RC-788, and21-RC-789, respectively.Decided June 17,1919DECISION'ANDDIRECTION OF ELECTIONSUpon petitions duly filed, the parties entered into stipulations inlieu of a formal hearing in these consolidated cases.Pursuant to Section 3 (b) of the National Labor Relations Act,the Board has delegated its powers in connection with these cases toa three-member panel [Chairman Herzog and Members Houston andReynolds].Upon the entire record in these cases, the Board finds :1.Channel Motors; Kavarno Motors; George Young, Incorporated,Chevrolet Sales and Service; Vincent Woods-Buick, G. M. C.; andJack Woods-Pontiac, G. M. C., herein together called the Employers,are engaged in the automobile sales and service business in SantaBarbara, California.The Employers are, respectively, the owners84 N. L.R. B., No. 45.353 354DECISIONSOF NATIONALLABOR RELATIONS BOARDof exclusive franchises for the sale of Kaiser Frazer, Chrysler, andPlymouth, Chevrolet, Buick, and Pontiac automobiles.The latterthree also own franchises for the sale of Chevrolet or G. M. trucks.Channel Motors, during the first 2 months of its operations, madeplirdhases consisting principally of new automobiles, amounting toapproximately $20,000, of which about 60 percent was shipped frompoints outside the State of California.Kavarno Motors, during 1948, made purchases amounting to ap-proximately $200,000, consisting principally of new automobiles andparts.All the new automobiles and most of the parts were purchasedfrom the assembly plant of Chrysler Motors of California, Los An-geles Plant.'George Young, Incorporated, Chevrolet Sales and Service, dur--ing 1948, made all its purchases of new automobiles, trucks, andmost parts, from the assembly plant of Chevrolet Division of Gen-eral -Motors : Corporation in Van Nuys, California.2These. iinr-chases amounted approximately to $809,000, of which about 1 per-cent was shipped directly from points outside the State and about 12percent originated outside the State.During the same period, itssales and services amounted approximately to $1,184,000, of whichabout 2 percent was made to firms which sell a substantial portion-oftheir products in other States.VincentWood-Buick, G. M. C., during 1948, made all its pur-chases of new automobiles, trucks, and most parts and accessories,amounting approximately to $150,000 from the Buick-Oldsmobile-Pontiac Assembly Division in South Gate, California.3Jack Wood-Pontiac, G. Al. C., 'during 1948, made all its pur-chases of new automobiles, trucks, and most parts and accessories,amounting approximately to $100,000, from the Buick-Oldsmobile-Pontiac Assembly Division at South Gate, California.'We find that all the Employers are engaged in commerce withinthe meaning of the Act.'2.The labor organization named below claims to represent certainemployees of the Employers.'we have previously asserted jurisdiction over the Maywood Plant of Chrysler Motorsof California, and over the other assembly plants mentioned below.SeeMatter ofChryslerMotors of California, 74 NL R. B 635;Matter of General MotorsCorporation,ChevroletDivision,79 N. L R B 341;Matter ofGeneral MotorsCorporation,Buick-Oldsmobile-Pontiac Assembly Division,81 N. L R. B. 1201.2 See footnote1,supra.8 See footnote1, supra.' See footnote1,supra.5Matter of M. L. Townsend,81 N. L R B 739;Matter of KeljianChevroletCo., 82N. L. R B 978;Matter of Johns Bios., Ina, et al.,84 N L. R. B 294 CHANNEL MOTORS3553.A question affecting commerce exists concerning the represen-tation of employees of the Employers within the meaning of Sec-tion 9 (c) (17) and Section 2 (6) and (7) of the Act.4., The following employees of the Employers at Santa Barbara,California, constitute-units, appropriate -for the purposes' of collec-tive bargaining within the meaning of Section 9 (b) of the Act :(a)All automotive mechanics, machinists, body-fender repair-men, auto painters, lubrication men, their helpers and appren-tices and parts men, employed by Channel Motors, excluding alloffice and clerical employees, watchmen, guards, professionalemployees and supervisors as defined in the Act.(b) All automotive mechanics, including body, fender andradiator repairmen and apprentices and leadmen, employed byKavarno Motors, but excluding all clerical employees, watchmen,guards; professional employees and supervisors as defined in theAct.(c)All automotive mechanics, including body, fender and ra-diator repairmen, their apprentices and leadmen, employed byGeorge Young, Incorporated, Chevrolet Sales and Service, butexcluding all office and clerical employees, watchmen, guards, pro-fessional employees, and supervisors as defined in the Act.(d)All automotive mechanics, including body, fender andradiator repairmen employed by Vincent Woods-Buick, G. M. C.,but excluding all office and clerical employees, watchmen, guards,professional employees and supervisors as defined in the Act.(e)All automotive mechanics, including body, fender, and ra-diator repairmen, their apprentices and leadmen employed byJack Woods-Pontiac, G. M. C., but excluding all office and cleri-cal employees, watchmen, guards, professional emplovPpc erasupervisors as defined in the Act.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employers, separate elec-tions by secret ballot shall be conducted as early as possible, but notlater than 30 days from the date of this Direction, under the directionand supervision of the Regional Director for the Twenty-first Region,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, as amended, among the em-ployees in the units found appropriate in paragraph numbered 4,above, who were employed during the pay-roll period immediately 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreceding the date of this Direction of Elections, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehired,or reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collectivebargaining, by International Association of Machinists, Channel CityLodge No. 338.